Mr. Justice Gary delivered the opinion of the Court. Each of these parties operate, under ordinances of the city of Chicago, lines of street railways in the southern part of the city. In 1892, when they were laying tracks they made an agreement by which they both agreed that with the exception of crossings mentioned in the agreement, no crossing at grade by one road over the other should ever be .made. The appellee thereafter procured from the city an ordinance permitting it to put down tracks on more streets, and in putting them down it, vi et armis, made crossings at grade over other places than those the agreement mentioned. The appellant filed this bill to enjoin the appellee from operating over those crossings and from making any more grade .crossings. It is thoroughly settled in this State that a court of chancery will not control a municipal corporation as to the use of streets by railways. Phelps v. Un. El. R. R., 166 Ill. 131, affirming same case, 60 Ill. App. 471, is the last reported of the many cases to that effect. And Doane v. Chicago City Ry., 160 Ill. 22, affirming same case, 51 Ill. App. 353, is a complete answer to all claim of the appellant under the agreement. An agreement not to cross at grade may be—practically probably is—an agreement not to cross at all, and is void as against public policy. The decree dismissing the bill is affirmed.